224 F.2d 559
James F. GALLAGHER and Junior Lynn Sherman, Appellants,v.COMMONWEALTH of KENTUCKY; W. Jess Buchanan, Warden Kentucky State Penitentiary, Eddyville, Kentucky, Appellees.
No. 12350.
United States Court of Appeals Sixth Circuit.
June 4, 1955.

Appellants not represented by counsel.
J. D. Buckman, Jr., Atty. Gen., of Kentucky, W. Owen Keller, Asst. Atty. Gen., for appellees.
Before SIMONS, Chief Judge, and ALLEN and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon an appeal from denial of appellants' petition for a writ of habeas corpus by the district court, and it appearing that appellants were convicted in the Fayette Circuit Court of the State of Kentucky and that their petition for a writ of habeas corpus in the district court was filed before they had exhausted their remedies under the laws of the State of Kentucky, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the order of the district court denying appellants' petition for a writ of habeas corpus on the ground that they have not exhausted the remedies available to them in the courts of the State of Kentucky is hereby affirmed.